Citation Nr: 1445890	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a hearing before the undersigned acting Veterans Law Judge (AVLJ) in May 2011.  A transcript of the hearing is associated with the record.  

In September 2012, the Board remanded the current appellate claims for further development.


FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran has not been diagnosed with hearing loss in either ear for VA compensation purposes at any time during the pendency of the appeal.

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, and for the reasons stated below, the Board finds that service connection is warranted for the Veteran's tinnitus.  Therefore, no further discussion of VA's duties to notify and assist is warranted with respect to this claim.

Regarding the Veteran's claim of service connection for a bilateral hearing loss disability, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2006, which is clearly prior to the September 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in April 2007 and October 2012, followed by readjudication of the appeal by the May 2008 Statement of the Case (SOC) and a February 2013 Supplemental SOC (SSOC).  Such development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The aforementioned letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records including all of his treatment records from the San Antonio VA Medical Center in substantial compliance with the Board's remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2011 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing he has a bilateral hearing loss disability as defined by VA regulations.  Moreover, he was accorded a VA medical examination in January 2013 and that examination is adequate to adjudicate the claim and substantially complied with the Board's remand directions.  The Board has reached this conclusion because after taking a detailed medical history from the Veteran and conducting an examination the examiner provided an opinion as to whether the Veteran had a current hearing disability which opinion was based on citation to relevant evidence.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; Dyment, supra.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned May 2011 Board hearing, it was held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a bilateral hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the nature of the Veteran's hearing loss claim, and asked questions to clarify his contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case including all evidence found in VBMS and the Virtual VA claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a bilateral hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, during his May 2011 hearing the Veteran indicated that he had worked in supply in service and that he worked near aircraft beginning in 1992, when he was assigned to aviation units.  He was given ear protection, but his ears started ringing in 1995 or 1996, and his hearing loss was noticed by others at about that time.  Harriers and helicopters would operate on the flight line where he had to go and pick up equipment, and he also worked in the hanger that was adjacent to, opened up to, and faced the flight line.  He stated that his hearing loss and tinnitus had continued since service.  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In view of the foregoing, the Board observes that even though the Veteran is competent as a lay person to describe visible symptoms of hearing problems, specific medical testing is required to determine if a person has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, such testing must be in accord with the requirements of 38 C.F.R. § 4.85(a) to be valid for VA purposes.

In this case, there is no competent medical evidence the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, audiological evaluation conducted as part of his December 2003 retirement from service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
5
0
15
10
LEFT
5
10
10
5
15
10

The Board acknowledges the Veteran indicated at the May 2011 hearing that there were some problems when he had his December 2003 in-service hearing test.  However, the more recent January 2013 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
15
20
30
21
LEFT
25
20
10
10
25
16

Speech recognition scores were 98 percent for the right ear, and 100 percent for the left ear. 

No other audiological evaluation appears to be of record that was conducted in accord with the requirements of 38 C.F.R. § 4.85(a), and which shows the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Moreover, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of hearing loss because such an opinion requires medical expertise and equipment which they do not have.  See Davidson, supra.  Furthermore, the Board finds more probative the objective findings of the VA examiner regarding the Veteran not having a current diagnosis than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  As such, at no time has he had a bilateral hearing loss disability for VA purposes. 

Lastly, the Board finds that the facts of this appeal can be distinguished from those in Joyner v. McDonald, 2013-7126, 2014 WL 4473738 (Fed. Cir. Sept. 12, 2014) despite the appellant's Persian Gulf service because in the current appeal the Board is denying the claim because the Veteran does not have a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385 and not because he does not have a medical diagnosis of hearing loss.  See, for example, Hensley, supra.  Therefore, the Board finds that despite the appellant's Persian Gulf service he does not have an undiagnosed illness in accordance with 38 C.F.R. § 3.317 (2013) because his illness has been diagnosed as hearing loss; just not a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385; Hensley, supra.  

Inasmuch as the Veteran does not have a bilateral hearing loss disability as defined by VA regulations at any time during the pendency of the appeal, the Board finds the preponderance of the evidence is against this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Tinnitus

The Board observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  See, for example, VA examination dated in January 2013.  The question before the Board is therefore over the etiology of the disorder, not its existence.  

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  

The Board acknowledges that the January 2013 VA audio examination contains an opinion against the Veteran's tinnitus being incurred during his active service.  However, the rationale of that opinion appears to focus on the fact that no hearing problems were noted in the service treatment records, to include the hearing tests conducted therein.  The Board finds that this appears to go more toward whether the Veteran has a bilateral hearing loss disability (if one were present) as a result of his active service.  In other words, these records do not appear to explicitly refute his contention he developed tinnitus while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

Moreover, the Board observes the Veteran filed his claim of service connection for tinnitus in December 2005, approximately 1 and 1/2 years after his separation from 20 years of service.  The fact that he claimed such symptoms within a relatively short period of time after service appears to support the validity of his contentions in this matter.  The Board further observes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

Based on the foregoing, the Board finds that the evidence, both positive and negative as to whether the Veteran's current tinnitus is due to his military service, is 

at least in equipoise.  Under such circumstances, and granting the veteran the benefit of any doubt in this matter, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107.  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


